DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this Patent Application claims priority under 35 U.S.C § 119(e) to U.S. Provisional Patent Application Ser. 62/811,335 filed on 07/31/2019.
Allowable Subject Matter
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 5, none of the prior art of record alone or in combination thereof discloses or renders obvious all of the claimed limitation recited in the claims, for example:
a calculation operation comprising calculating a duty cycle of the PWM signal with respect to a period of the PWM signal and generating a brightness code according to the duty cycle of the PWM signal 
Prior art of record US2016/0360587A1 discloses generating PWM drive signal based on an input code, in order to drive a backlight module (Fig.2 for example). 
The prior art differs from the claimed invention, as the input code is not generated based on “a duty cycle of the PWM signal” as required by the claim. 
Prior art of record US2012/0013265A1 disclose a LED controller wherein a calculation circuit receives a PWM signal and generates a duty input signal, indicating a duty ratio of the PWM signal. 
The prior art differs from the claim invention, as the claimed invention further requires the control circuit to: 
detect a plurality of brightness codes generated by the brightness code calculation circuit repeatedly performing the calculation operation and determine whether or not to adjust an execution frequency of the calculation operation of the brightness code calculation circuit according to the plurality of brightness codes.
Regarding claims 2-4 and 6-8, the claims are allowed based upon dependency of allowed independent claims 1 and 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        January 28, 2021